Citation Nr: 1624412	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-24 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to August 2006. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to present testimony at a Board hearing before the undersigned Veterans Law Judge on February 23, 2016.  He was informed of the date and time of the hearing in a February 2016 letter; the letter notified him that if he did not report for his scheduled hearing, his hearing request would be considered withdrawn, and that any motion for a new hearing filed thereafter must be filed within 15 days of the scheduled hearing.  The Veteran did not report to the scheduled Board hearing.  In April 2016, he filed a motion requesting a new Board hearing, stating that he missed the hearing because he believed it had been scheduled for the day after it was.  However, as the motion was filed more than 15 days after the date of the Veteran's scheduled hearing, and there is no explanation as to why the motion for a rescheduled hearing was not timely, the Board will not grant the motion.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2010, the Veteran submitted an authorization form to allow VA to obtain post-service records of treatment for schizophrenia from a Dr. R.S. in connection with his service connection claim.  However, there is no indication that the AOJ attempted to obtain such records.  See 38 C.F.R. § 3.159(c).  Also, in a May 2010 claim for pension, the Veteran asserted that he was receiving disability benefits from the Social Security Administration (SSA) in connection with his claimed schizophrenia, and VA has since obtained information from SSA indicating that the Veteran has been receiving SSA disability benefits, with a disability onset date of December 31, 2007.  See 38 C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Furthermore, while the Veteran's service connection claim was adjudicated by the AOJ in a December 2013 rating decision, July 2014 statement of the case, and February 2015 supplemental statement of the case, it appears as though the AOJ did not review pertinent evidence including an April 2008 private neuropsychological examination report reflecting a diagnosis of paranoid-type schizophrenia.  In this regard, the AOJ has consistently based its denial of the Veteran's service connection claim in part on the basis that he does not have a confirmed diagnosis of schizophrenia.  In the February 2015 supplemental statement of the case, the AOJ noted review of an incomplete/partial version of the April 2008 private report, which appears to be located in the Veteran's electronic Veterans Benefits Management System (VBMS) file; the full April 2008 private report is located in the Veteran's electronic "Virtual VA" file, which the AOJ appears not to have reviewed in adjudicating his claim.

Accordingly, the case is REMANDED for the following action:

1.  Again request that the Veteran submit, or provide authorization for VA to obtain, his identified post-service records of treatment for schizophrenia from Dr. R.S.

2.  Request the Veteran's complete SSA records.

3.  After completing the above and any other necessary development, readjudicate the appeal, considering all evidence of record, including the April 2008 private neuropsychological examination report and all other evidence contained in the Veteran's Virtual VA file.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




